Blatchford, G. J.
This case has again been presented to the court on a second motion to dissolve the injunction granted against the use by the defendants of the invention claimed in the re-issued patent granted to Littlefield May 31, 1870, the surrendered patent having been granted to him March 13, 1866.
1. A large part of the defendants’ papers on this motion are addressed to a point not involving anything pertinent to the motion, namely, an allegation that this court was mistaken in saying, in its decision on the demurrer in this case, that the patents of December 19,-1862, and August 18,1863, were the subjects of controversy in the former suit. I see no reason now to think that an error was made.
2. The “special notice” of January 24, 1866, set out in the answer, cannot have, of itself, the effect to vary the rights of the parties under the formal agreement of that date.
3. No ground is seen for doubting that the result arrived at in the decision of this court on the demurrer was correct, nor is any satisfactory reason shown for dissolving the injunction.